     Case: 1:18-cv-07250 Document #: 89 Filed: 08/01/19 Page 1 of 20 PageID #:1413




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

JEFFREY JONES, BRIAN MILNE,                         )
PATRICK JOHNSON, RANDALL SCOTT,                     )
EDWARD WILKINS III, JOHN HARRIS II,                 )
ARIES MONROE, RHONDELL SAWYER,                      )
RODNEY GALLON, JOSEPH MANNING,                      )
JAVAR GHOLSON, PASQUALE DESTRO,                     )
SHEDRICK MCCALL, JOSEPH MLEZIVA,                    )
STEPHEN HARRIS, and HENRY MILTON,                   )
individually and on behalf of those                 )
similarly situated,                                 )
                                                    )
                Plaintiffs,                         )
                                                    )
                vs.                                 )      Case No. 18 C 7250
                                                    )
BRG SPORTS, INC.,                                   )
                                                    )
                Defendant.                          )

                          MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

          The plaintiffs in this putative class action sued BRG Sports, Inc., the maker of

sports equipment bearing the Riddell brand, alleging that it manufactured football

helmets that were defective as designed, was negligent with respect to the design, and

failed to adequately warn users of its products' shortcomings. BRG has moved to strike

the plaintiffs' class allegations. For the reasons stated below, the Court grants that

motion.

                                         Background

         As discussed further below, the Court takes the allegations in the complaint as

true for the purposes of this motion. BRG, through its brand Riddell, 1 is the largest


1   Consistent with the parties' styling, the Court refers to the defendant as Riddell.
   Case: 1:18-cv-07250 Document #: 89 Filed: 08/01/19 Page 2 of 20 PageID #:1413




football helmet manufacturer in the world. It has occupied its role as a market leader

since at least the 1970s, forming business relationships and player education and safety

partnerships with organizations like the National Football League and National

Collegiate Athletic Association. But Riddell is not just a market leader; it, in no small

part, created the market. Riddell's innovations during the mid-twentieth century led to

what we think of today as a standard football helmet. Before Riddell's efforts, most

football players wore only leather padding on their heads.

       According to the plaintiffs, however, Riddell eventually started cutting corners.

As scientific awareness of the consequences of repeated football-related head injuries

emerged, Riddell allegedly dragged its feet in implementing changes pivotal to player

safety. Although Riddell helmets continued to evolve in the latter part of the twentieth

century, they purportedly did not keep up with the state of the art. Specifically, the

plaintiffs allege that certain changes to the materials, configuration, and dimensions of

Riddell's products would have been both cost-effective and readily technologically

achievable and would have led to categorically safer helmets. See First Am. Compl.,

dkt. no. 36, ¶¶ 80-123 (describing the changes that Riddell could allegedly have made

to its helmets to increase their effectiveness). But, the plaintiffs say, Riddell failed to

make these changes, even though it was aware of their viability and even as some of its

competitors implemented the very same safety innovations. As a result, the plaintiffs

contend, Riddell is liable under both negligence and design defect tort theories.

       The named plaintiffs are former high school and college football players who

used Riddell helmets. They allege that they were injured as a result of Riddell's

defective designs. Each individually alleges that he would have played differently, used



                                               2
   Case: 1:18-cv-07250 Document #: 89 Filed: 08/01/19 Page 3 of 20 PageID #:1413




a different brand of helmet, and/or avoided playing football altogether if he had known of

the Riddell helmets' shortcomings. In addition to their negligence and design-defect

claims, the plaintiffs also allege that Riddell provided inadequate warnings of the

foreseeable risks of wearing an allegedly subpar Riddell helmet. Each named plaintiff

alleges he suffers from some combination of headaches, dizziness, dementia,

emotional instability, memory loss, depression, motor impairment, impulsiveness,

unusual aggressiveness, attentional problems, or other cognitive impairments

attributable to head injuries sustained as a result of wearing Riddell's allegedly defective

helmets.

       In their first amended complaint, the named plaintiffs seek to represent eighteen

separate putative classes, each including players who played football in a particular

state. They propose the following class definitions: "All individuals who wore a Riddell

helmet while participating in a high school and/or college-level football program based in

[each named plaintiff's state of football participation] between 1975 and the present."

Id. ¶ 272. The states for which the plaintiffs propose classes—and the corresponding

named plaintiff(s)—are:

       •   Michigan – Jeffrey Jones
       •   Pennsylvania – Brian Milne
       •   Kentucky – Patrick Johnson
       •   Texas – Randall Scott and John Harris II
       •   Georgia – Edward Wilkins III and Shedrick McCall
       •   Mississippi – Edward Wilkins III
       •   Tennessee – Shedrick McCall
       •   Alabama – Aries Monroe
       •   Massachusetts – Rhondell Sawyer
       •   Connecticut – Rhondell Sawyer
       •   Florida – Rodney Gallon and Joseph Manning
       •   Louisiana – Joseph Manning
       •   Virginia – Javar Gholson
       •   Maryland – Javar Gholson

                                             3
      Case: 1:18-cv-07250 Document #: 89 Filed: 08/01/19 Page 4 of 20 PageID #:1413




         •   New Jersey – Pasquale Destro
         •   New York – Pasquale Destro
         •   Wisconsin – Joseph Mleziva
         •   California – Stephen Harris and Henry Milton

Id. The proposed class definition also expressly excludes judicial personnel

involved in this action and their families, the defendant and its affiliates, those

who request to be excluded, otherwise putative class members who have already

pursued similar claims to final judgment, and the attorneys involved in the matter.

Id.

         Riddell has moved to strike the plaintiffs' class allegations under Rules 12(f) and

23 of the Federal Rules of Civil Procedure.

                                         Discussion

         Rule 23 sets out a number of familiar requirements. First, Rule 23(a) requires a

plaintiff class to satisfy the requirements of numerosity, commonality, typicality, and

adequacy. See Fed R. Civ. P. 23(a); Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349

(2011). And Rule 23(b)(3) allows a class action to be maintained only if "questions of

law or fact common to class members predominate over any questions affecting only

individual members, and [ ] a class action is superior to other available methods for

fairly and efficiently adjudicating the controversy." Fed R. Civ. P. 23(b)(3); see also

Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 594 (1997). The rule identifies four

factors that may be relevant to the superiority analysis:

         (1) the class members’ interests in individually controlling the prosecution
         or defense of separate actions; (2) the extent and nature of any litigation
         concerning the controversy already begun by or against class members;
         (3) the desirability or undesirability of concentrating the litigation of the
         claims in the particular forum; and (4) the likely difficulties in managing a
         class action.


                                               4
     Case: 1:18-cv-07250 Document #: 89 Filed: 08/01/19 Page 5 of 20 PageID #:1413




Fed. R. Civ. P. 23(b)(3).

        The primary bone of contention in Riddell's motion is predominance, though the

parties also dispute commonality and superiority. "There is no mathematical or

mechanical test for evaluating predominance." Messner v. Northshore Univ.

HealthSystem, 669 F.3d 802, 814 (7th Cir. 2012). "The guiding principle behind

predominance is whether the proposed class's claims arise from a common nucleus of

operative facts and issues." Beaton v. SpeedyPC Software, 907 F.3d 1018, 1029 (7th

Cir. 2018). In making this assessment, the Court must do "more than a tally of common

questions; [it] must consider their relative importance." Id. The mere fact that not every

issue is "amenable to common resolution" does not necessarily defeat predominance,

even if "individual inquiries may be required after the class phase" on discrete, easily

resolved issues like damages. Id.

A.      Standard for a motion to strike

        Rule 23(c)(1)(A) says that a federal district court should rule at "an early

practicable time after a person sues or is sued as a class representative . . . whether to

certify the action as a class action." Fed. R. Civ. P. 23(c)(1)(A). Some courts have

deemed a motion to strike an appropriate device to accomplish this task of assessing

the viability of a class action where a complaint is so facially lacking that no amount of

discovery or time could provide support for class status for the claims pleaded. See,

e.g., DuRocher v. Nat'l Collegiate Athletic Ass'n (DuRocher I), No. 13-cv-01570-SEB-

DML, 2015 WL 1505675, *6 (S.D. Ind. Mar. 31, 2015). 2 Others have rejected use of the



2At least one court of appeals has expressly endorsed the use of motions to strike to
probe class allegations in this way. See Pilgrim v. Universal Health Card, LLC, 660
F.3d 943, 949 (6th Cir. 2011). The Seventh Circuit has not addressed the issue.
                                              5
   Case: 1:18-cv-07250 Document #: 89 Filed: 08/01/19 Page 6 of 20 PageID #:1413




motion to strike for this purpose, concluding that "a class determination decision

generally involves considerations that are enmeshed in the factual and legal issues

comprising the plaintiff's cause of action" and, as a result, that "a decision denying class

status by striking class allegations at the pleading stage is inappropriate." See

Boatwright v. Walgreen Co., No. 10 C 3902, 2011 WL 843898, at *2 (N.D. Ill. Mar. 4,

2011) (citing Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 160 (1982)).

       Still other courts have taken a middle path, considering a motion to strike on its

merits but abiding by the Seventh Circuit's admonition that such motions are generally

"disfavored." See, e.g., Murdock-Alexander v. Tempsnow Emp't, No. 16 C 5182, 2016

WL 6833961, at *3 (N.D. Ill. Nov. 21, 2016). This approach is grounded in the reality

that although "plaintiffs generally have the burden of demonstrating that they meet the

requirements of Rule 23," it is typically class action defendants who "control . . . the

information plaintiffs need to meet that burden." Id. (quoting Guzman v. N. Ill. Gas Co.,

No. 09 C 1358, 2009 WL 3762202, at *2 (N.D. Ill. Nov. 6, 2009)). As a result,

"discovery is often appropriate, even necessary" to determine whether a putative class's

allegations have merit. See id. (quoting Guzman, 2009 WL 3762202, at *2). The Court

adopts this approach. That is, the Court will consider the motion to strike on its merits

bearing in mind that the plaintiffs have not yet been allowed to conduct any discovery.

       Even among those courts that entertain motions to strike for the purpose of

assessing class allegations, there is disagreement about the appropriate standard.

First, courts have come to inconsistent conclusions with respect to which party bears

the burden of persuasion. See Huddleston v. Am. Airlines, Inc., No. 16 C 9100, 2018

WL 4742097, at *2 (N.D. Ill. Oct. 2, 2018) (collecting examples). The Court need not



                                              6
   Case: 1:18-cv-07250 Document #: 89 Filed: 08/01/19 Page 7 of 20 PageID #:1413




address this issue, however, because, as in Huddleston, "the Court would reach the

same conclusion here no matter which party bears the burden." See id.

       Second, courts have come to very different conclusions about the correct scope

of the analysis on a motion to strike class allegations. Some courts have concluded

that, because discovery has not yet occurred, the proper approach approximately

mirrors that of a motion to dismiss targeted narrowly at the class claims. See, e.g.,

DuRocher, 2015 WL 1505675, at *1; Rysewyk v. Sears Holdings Corp., No. 15 C 4519,

2015 WL 9259886, at *7 (N.D. Ill. Dec. 18, 2015). That is, these courts deem it

"practicable" within the meaning of Rule 23(c)(1)(A) "to resolve the class certification

question at the pleadings stage only when it is apparent from the complaint that class

certification is inappropriate." Rysewyk, 2015 WL 9259886, at *7; see also Murdock-

Alexander, 2016 WL 6833961, at *4 ("[A] court should address class allegations at the

pleading stage only when the pleadings are facially defective and definitively establish

that a class action cannot be maintained." (internal quotation marks omitted)). Other

courts have concluded that "[b]ecause [a] defendant's motion to strike class allegations

is a vehicle for analyzing the appropriateness of class certification, . . . the court is not

limited to the face of plaintiff's complaint when considering the motion." Lee v.

Children's Place Retail Stores, Inc., No. 14 C 3258, 2014 WL 5100608, at *2 (N.D. Ill.

Oct. 8, 2014).

       Riddell asks the Court to look beyond the pleadings in assessing its motion.

Indeed, citing Paulson v. Abbott Laboratories, No. 15 C 4144, 2018 WL 1508532 (N.D.

Ill. Mar. 27, 2018), in which a court in this district took judicial notice of filings in a closely

related docket that were pivotal to understanding the procedural history of a motion to



                                                7
     Case: 1:18-cv-07250 Document #: 89 Filed: 08/01/19 Page 8 of 20 PageID #:1413




dismiss, Riddell asks the Court to give weight to filings in other lawsuits and other

peripheral materials in considering this motion. The Court declines to do so. Rather,

the Court agrees with the sound conclusions of the courts in Murdock-Alexander,

Rysewyk, and DuRocher that the motion to strike analysis should—at least where the

motion is filed at this early a stage of the litigation—be limited to the face of the

pleadings and documents incorporated by inclusion or reference, as would be

appropriate for an analogous motion to dismiss under Rule 12(b)(6). Cf. Reed v.

Palmer, 906 F.3d 540, 548 (7th Cir. 2018) (outlining the 12(b)(6) standard). As a

necessary corollary, the Court takes the allegations in the plaintiffs' complaint as true for

the purposes of this motion. See id.

        In sum, the Court will grant Riddell's motion to strike only if it concludes that this

is an "exceptional case" where it is clear from the complaint that "circumstances warrant

a motion to strike class allegations to conserve court and party resources and where the

'pleadings make clear that the suit cannot satisfy Rule 23.'" DuRocher, 2015 WL

1505675, at *6 (quoting Hill v. Wells Fargo Bank, N.A., 946 F. Supp. 2d 817, 830 (N.D.

Ill. 2013)).

B.      Application

        Riddell argues that the plaintiffs' class allegations should be stricken because

they do not satisfy the requirements of Rule 23. It focuses on Rule 23(b)(3), contending

that the plaintiffs have failed to make allegations giving rise to "questions of law or fact

common to class members" that "predominate over any questions affecting only

individual members." Fed R. Civ. P. 23(b)(3). Riddell relies heavily on the Supreme

Court's decision in Amchem, where the Court quoted an advisory committee note's



                                               8
   Case: 1:18-cv-07250 Document #: 89 Filed: 08/01/19 Page 9 of 20 PageID #:1413




warning that "mass accident" cases often raise "significant questions, not only of

damages but of liability and defenses of liability, affecting the individuals in different

ways," and found, in the context of a vast asbestos class, that the predominance

requirement was not met. Amchem, 521 U.S. at 625 (quoting Fed. R. Civ. P. 23(b)(3)

advisory committee's note to 1966 amendment). Riddell contends that Amchem stands

for the broad precept that personal injury claims are inappropriate for class treatment.

But see Amchem, 521 U.S. at 594 (noting that "mass tort cases arising from a common

cause or disaster may, depending upon the circumstances, satisfy the predominance

requirement" even though the advisory committee note warned that "such cases are

ordinarily not appropriate for class treatment"). The plaintiffs, on the other hand, ask the

Court to find Riddell's motion to be premature. They rely primarily on the Seventh

Circuit's admonition, discussed above, that motions to strike are generally disfavored,

and they argue that reasonable discovery is necessary to both narrow the proposed

class definitions and refine the litigation's common questions.

       Riddell makes three primary arguments. First, it argues that the putative class's

claims, by their very nature, raise individualized questions of causation and damages

that preclude class treatment. Riddell also makes a related argument about its

affirmative defenses. Second, Riddell contends that this class action calls for the

application of eighteen different states' laws to the class's claims, defeating

predominance and superiority. Third, Riddell argues that the plaintiffs cannot

demonstrate the superiority of class litigation because some members of the class have

initiated individual lawsuits.

       The Court concludes that the motion to strike class allegations must be granted



                                               9
  Case: 1:18-cv-07250 Document #: 89 Filed: 08/01/19 Page 10 of 20 PageID #:1413




because the complaint demonstrates, on its face, that allowing this case to proceed as a

putative class action would be futile. See DuRocher, 2015 WL 1505675, at *6; see also

Pilgrim, 660 F.3d at 949. That is, the Court finds that no amount of discovery or

opportunities to amend will save the plaintiffs' claims.

       1.     Individualized inquiries

       First, Riddell points to several issues it believes render class certification

untenable. It argues that this suit is primarily about personal injuries and, as a result, is

brimming with individualized questions of causation and damages because members of

the plaintiff class indisputably "wore different helmets that were designed, tested,

engineered, and marketed differently." Def.'s Br. in Supp. of Mot. to Strike, dkt. no. 78,

at 14. It also points to individualized problems of timing generated by the decades-long

class definition. Riddell notes that liability for each class member's claim will

necessarily will rest on determinations of the type and mechanism of his or her injury as

well as analysis of the particular helmet he or she was wearing, the warnings it bore,

and its condition at the time of the injury. Riddell also contends that individualized

questions related to its affirmative defenses—most notably statutes of limitations—will

overwhelm any common questions. Riddell reminds the Court that Amchem called for

courts to exercise "caution when individual stakes are high and disparities among class

members great." Amchem, 521 U.S. at 625.

       The plaintiffs, on the other hand, argue that this dispute, at its core, is about

Riddell's dysfunctional design process and the resulting defective products. They point

to several common questions that they contend will dominate, including:

       Was Riddell negligent in designing and testing its helmets? Were those
       helmets defective in design—including as to the efficacy of their frontal

                                             10
    Case: 1:18-cv-07250 Document #: 89 Filed: 08/01/19 Page 11 of 20 PageID #:1413




        pads and liner system—and were they unreasonably dangerous? Were
        Riddell’s warnings ever sufficient to alert members of the Proposed
        Classes to the true risks of head injury identified in the FAC? When did
        Defendant become aware of the long-term risks of concussion and
        [repeated head injuries] (and when should it have)?

Pls.' Br. in Opp'n to Mot. to Strike, dkt. no. 80, at 10-11; see also First Am. Compl., dkt.

no. 36, ¶ 274 (listing common questions). The plaintiffs freely admit the existence of

individualized questions that will eventually need answers but contend that the common

questions outlined here, among others, "represent a significant aspect" of the case, see

Messner, 669 F.3d at 815, and therefore will satisfy the predominance requirement.

The plaintiffs also argue that affirmative defenses such as statutes of limitations should

not defeat predominance because they go to an individual's right to recover rather than

issues underlying the defendant's liability. See, e.g., In re Linerboard Antitrust Litig.,

305 F.3d 145, 162 (3d Cir. 2002). Moreover, the plaintiffs contend that the class

allegations make at least a prima facie case for fraudulent concealment sufficient to

potentially toll any statutes of limitations.

        Although Riddell is incorrect in its assertion that personal injury and products

liability suits are never amenable to class action, the Court concludes that the

individualized inquiries that pervade this case utterly destroy the plaintiffs' ability to

satisfy Rule 23(b)(3). 3 To be sure, some of the design defect issues involving allegedly

categorical choices not to adopt certain safety technologies appear to be relatively

amenable to common resolution. But the core of this case rests on the sorts of


3 In contrast, the plaintiffs' argument for Rule 23(a) commonality is stronger
Commonality requires "not the raising of common 'questions'—even in droves—but,
rather the capacity of a classwide proceeding to generate common answers apt to drive
the resolution of the litigation." Dukes, 564 U.S. at 350. For the purposes of this
requirement, "[e]ven a single [common] question will do." Id. at 359. Despite Riddell's
perfunctory argument to the contrary, that requirement clearly is satisfied here.
                                                11
  Case: 1:18-cv-07250 Document #: 89 Filed: 08/01/19 Page 12 of 20 PageID #:1413




individualized questions the Supreme Court warned of in Amchem. For instance, on the

negligence claims, each individual plaintiff will need to demonstrate that he or she was

injured and their his or her injury was caused by Riddell's conduct. But each plaintiff

used different Riddell products for different lengths of time, at various levels of play and

in different positions on the field, sustaining different numbers of concussions and other

injuries, and receiving varying medical care. Cf. Amchem, 521 U.S. at 624 (noting how

analogous factual differences in asbestos exposure among individual class members

vitiate predominance). Such inquiries are bound to be tremendously complex as

evidenced by the fact that even among the sixteen named plaintiffs—a tiny of the

potentially hundreds of thousands of class members—the symptoms of injuries

allegedly caused by Riddell's products include varying combinations of headaches,

dizziness, dementia, and emotional instability, memory loss, depression, motor

impairment, impulsiveness, unusual aggressiveness, attentional problems, and other

cognitive impairments. And, if that were not enough, there are seemingly limitless

confounding causal mechanisms and possible extenuating circumstances, including

"family and medical history, age, diet, and lifestyle," which "may affect each putative

plaintiff's response to head-related injuries." DuRocher I, 2015 WL 1505675, at *9.

       Similarly thorny individualized issues pervade the plaintiffs' products liability

claims. At the end of the day, each plaintiff will necessarily need to prove causation and

injury. And contrary to the plaintiffs' assertions, these simply are not the sort of routine,

or ancillary inquiries about "damages amounts" that are often found not to predominate.

See Arreola v. Godinez, 546 F.3d 788, 801 (7th Cir. 2008). Rather, these questions of

causation and injury lie inextricably at the heart of the plaintiffs' claims.



                                              12
    Case: 1:18-cv-07250 Document #: 89 Filed: 08/01/19 Page 13 of 20 PageID #:1413




        The Court also concludes that discovery promises no hope of a remedy this

infirmity, nor could the class definitions themselves be narrowed sufficiently to address

the problems raised here. Even taking the allegations in the complaint as true, the

Court is satisfied that there simply are not facts that could later be discovered that would

render the complex, ubiquitous individualized questions of harm and causation that

pervade this case amenable to collective resolution. 4

        To be clear, however, the Court does not adopt Riddell's flawed argument for a

categorical rule against personal jury and products liability class actions. As the Court

in Amchem itself noted, the mere fact that some members of the plaintiff class have

allegedly sustained different injuries than other class members does not necessarily

defeat predominance, at least where those injuries arise from a single discrete event.

See Amchem, 521 U.S. at 594 (noting that "mass tort cases arising from a common

cause or disaster may, depending upon the circumstances, satisfy the predominance

requirement" even though injuries and damages issues are frequently individualized);

see also Mejdrech v. Met-Coil Sys. Corp., 319 F.3d 910, 911 (7th Cir. 2003). Rather,

the motion to strike must here be granted because the plaintiffs' particular class

allegations, taken as true, are unfit for resolution using the class action device due to

the individualized questions of law and fact that will invariably predominate over

common questions.




4Even if, for instance, the plaintiffs were to discover evidence that led them to propose
subclasses made up of players who sustained particular injuries playing in specific
positions and who wore particular models of football helmets produced during certain
more narrowly defined time periods and/or bearing specifically identified warnings, such
a solution would necessarily run into major manageability problems.
                                             13
  Case: 1:18-cv-07250 Document #: 89 Filed: 08/01/19 Page 14 of 20 PageID #:1413




       2.     Variations in governing law

       Riddell also argues that predominance is defeated because the plaintiffs seek to

represent a class spanning eighteen different states. Under Illinois law, the law of the

state with the "most significant relationship" with each individual claim will control. See

Townsend v. Sears, Roebuck & Co., 227 Ill. 2d 147, 163, 879 N.E.2d 893, 903 (2007);

see also NewSpin Sports, LLC v. Arrow Elecs., Inc., 910 F.3d 293, 300 (7th Cir. 2018)

("Because we sit in diversity, we apply the choice-of-law rules used by the state in which

the federal district court where the case was filed sits—here, Illinois."). Riddell argues

that, as a result, this putative class action runs afoul of a Seventh Circuit ruling that "[n]o

class action is proper unless all litigants are governed by the same legal rules." In re

Bridgestone/Firestone, Inc., 288 F3d 1012, 1015 (7th Cir. 2002). Riddell also spends

much of its opening brief—and a lengthy appendix—enumerating potential differences

in the application of relevant states' laws, including variations in relevant defenses,

burdens of proof, and elements of negligence and products liability regimes across

states. See App. A to Def.'s Br. in Supp. of Mot. to Strike, dkt. no. 78-1. In short,

Riddell contends that variations in the law governing class members' claims support

granting the motion to strike in order to save the Court's and the parties' resources.

       The plaintiffs acknowledge that in cases like DuRocher, Bridgestone/Firestone,

and In re National Collegiate Athletic Association Student-Athlete Concussion Injury

Litigation, 314 F.R.D. 580, 597 (N.D. Ill. 2016), courts have emphasized that the class

action device is ill suited for disputes that call for the application of multiple states' laws

to a single class's claims. In response, they emphasize that the amended complaint

proposes separate classes for claims governed by each of the eighteen relevant states'



                                              14
  Case: 1:18-cv-07250 Document #: 89 Filed: 08/01/19 Page 15 of 20 PageID #:1413




tort laws. They suggest that Riddell may have simply missed that the amended

complaint made this change, as the original complaint proposed a single class spanning

all eighteen states.

       The Court observes that, in addition to the predominance argument expressly

made by Riddell, the plaintiffs' class allegations also implicate significant considerations

regarding Rule 23(b)(3)'s superiority requirement, and particularly the class action's

manageability. See Fed. R. Civ. P. Rule 23(b)(3)(4). The Court is unpersuaded that the

plaintiffs' formal division of the class into eighteen separate parts resolves the

predominance and manageability concerns presented by an enormous multistate

personal injury class like this one. Although the plaintiffs' solution probably skirts the

letter of Bridgestone/Firestone and conceivably could win the day if the issue was one

of only slightly varying legal schemes, that is not the case here. The legal variations

described at length by Riddell are truly significant. And these irregularities do not exist

in a vacuum but rather interact in complex ways with the factual variations explained at

length above to "compound the[ ] disparities" between individual plaintiffs. See

Amchem, 521 U.S. at 624. That is, the complexity of the individualized factual issues

bears a synergistic relationship with the state-by-state variations in the legal schemes,

resulting in innumerable individualized inquiries that destroy both predominance and

superiority and thus preclude certification under Rule 23(b)(3).

       And, again, the Court concludes that no amount of discovery or further

narrowing of class definitions will ameliorate these problems. See DuRocher I, 2015

WL 1505675, at *6; see also Pilgrim, 660 F.3d at 949. The motion to strike is therefore,

for this reason too, granted.



                                             15
  Case: 1:18-cv-07250 Document #: 89 Filed: 08/01/19 Page 16 of 20 PageID #:1413




       3.      Parallel litigation

       Riddell also contends that this putative class action runs afoul of Rule 23(b)(3)'s

superiority requirement because a handful of putative class members filed parallel

litigation. It notes that one of the factors identified by the rule is "the extent and nature

of any litigation concerning the controversy already begun by or against class

members." See Fed. R. Civ. P. 23(b)(2)(B). Riddell argues that, because 100 individual

lawsuits based on claims closely analogous to those in question here were initiated in

late 2016 and transferred to this Court, individual litigation is a viable alternative. The

plaintiffs disagree that these individual suits undermine the superiority of the class

device. They note that the claims that have been filed represent only a tiny fraction of

those potentially injured by Riddell's alleged misconduct and emphasize that significant

economies of scale may follow from the same lawyers litigating both the individual suits

and this class action.

       Both parties present viable arguments about the relevance of the parallel suits.

Riddell, for its part, is correct that the fact that members of the plaintiff class have filed

individual parallel litigation weighs against superiority. But so too are the plaintiffs

correct that the discovery involved in this litigation is likely to closely track that individual

litigation, which has also been consolidated for pretrial purposes before the undersigned

judge. The plaintiffs also rightly point out that counsel for both parties reside in this

district and that the continued maintenance of a single action may lend significant

economies of scale to the proceeding. The Court therefore concludes that this factor is

a wash. And, in any event, it is not necessary to reach it in light of the foregoing

discussion.



                                               16
     Case: 1:18-cv-07250 Document #: 89 Filed: 08/01/19 Page 17 of 20 PageID #:1413




C.       Alternative issue certification proposal

         Perhaps aware of the overwhelming Rule 23(b)(3) predominance problems

presented by their class allegations, the plaintiffs suggest that the Court should deny the

motion to strike because some of the issues may be amenable to class treatment using

issue-specific classes provided for by Rule 23(c)(4). Specifically, that rule permits the

district court, "[w]hen appropriate," to certify "a class action with respect to particular

issues." Fed. R. Civ. P. Rule 23(c)(4). The plaintiffs propose that the Court should

certify classes related to several discrete issues, including (1) the nature and extent of

Riddell's duty to design helmets sufficient to prevent and/or reduce concussions and

repeated head injuries, and to warn users of long-term risks of both; (2) whether any of

Riddell's helmet designs within the class period were, in fact, adequate to protect

against these risks; and (3) general causation—i.e., whether head trauma can cause

the types of injuries alleged by plaintiff class members.

         Although the Seventh Circuit has not yet outlined a grand theory of how Rule

23(b)(3)'s predominance requirement ought to interact with Rule 23(c)(4)'s provision for

certification of issue-specific classes, the plaintiffs cite a case from the Sixth Circuit,

Martin v. Behr Dayton Thermal Products LLC, 896 F.3d 405 (6th Cir. 2018), which

endorsed the latter provision's role as safety valve for common issues in classes with

predominance problems. Specifically, the court in Martin held that "Rule 23(c)(4)

contemplates using issue certification to retain a case's class character where common

questions predominate within certain issues and where class treatment of those issues

is the superior method of resolution." Id. at 413. Two other circuits have read the rule

somewhat more narrowly, employing what the Martin court described as "a functional,



                                              17
  Case: 1:18-cv-07250 Document #: 89 Filed: 08/01/19 Page 18 of 20 PageID #:1413




superiority-like" analysis. Id. at 412 (discussing Gates v. Rohm & Haas Co., 665 F.3d

255, 273 (3d Cir. 2011), and In re St. Jude Medical, Inc., 522 F.3d 836, 841 (8th Cir.

2008)). The most comprehensive of these decisions identified a nonexclusive list of

factors a district court should consider in deciding whether to certify issue classes under

Rule 23(c)(4). See Gates, 665 F.3d at 273. These include "whether the substantive law

separates the issue(s) from other issues concerning liability or remedy" and "the impact

partial certification will have on the constitutional and statutory rights of both the class

members and the defendant(s)." Id.

       Riddell does not contest that the Seventh Circuit has not yet addressed how Rule

23(b)(3)'s predominance requirement ought to be squared with Rule 23(c)(4). But, they

point out, the court of appeals has specifically condemned the sort of mass tort class

action workaround the plaintiffs how attempt. Cf. Jacks v. DirectSat USA, LLC, No. 10-

cv-1707, 2015 WL 1087897, at *6 (N.D. Ill. Mar. 10, 2015) ("No Seventh Circuit authority

instructs when certification of an issue-only class is 'appropriate.' Instead, the Seventh

Circuit has counseled on the circumstances when partial certification is not

appropriate."). Specifically, Riddell points to In re Rhone-Poulenc Rorer Inc., 51 F.3d

1293 (7th Cir. 1995), wherein the Seventh Circuit granted a writ of mandamus

compelling a district court to decertify a class of hemophiliacs who had sued

manufacturers of blood products on a negligence theory after contracting HIV from their

products. Id. at 1294.

       The court in Rhone-Poulenc identified three reasons for its holding. First, the

class certified by the district court was gigantic, effectively staking the fate of an industry

on the "outcome of a single trial." Id. at 1299. Second, because the class spanned all



                                              18
  Case: 1:18-cv-07250 Document #: 89 Filed: 08/01/19 Page 19 of 20 PageID #:1413




fifty states and the District of Columbia, the trial court sought to avoid problems of

varying legal regimes by using a single negligence standard that was "an amalgam, an

averaging, of the nonidentical negligence laws of [the] jurisdictions." Id. at 1302. Third,

and most importantly here, the Seventh Circuit took particular issue with the trial court's

attempt to sever purportedly common issues of duty and breach of duty from more

individualized questions of causation and damages. See id. at 1302-03. In the court's

view, such a bifurcation raised numerous practical problems and even violated litigants'

Seventh Amendment rights because later juries would necessarily have to reassess

duty and breach when assessing issues including comparative negligence and

proximate causation. See id. at 1303.

       The Court concludes that many of the same issues that led the Seventh Circuit to

take the "exceptional" step of granting a writ of mandamus in Rhone-Poulenc, id. at

1304 (Rovner, J., dissenting), defeat the plaintiffs' last-ditch effort to avoid the motion

the strike. As several courts have recognized, the concerns that animated the decision

in Rhone-Poulenc are especially acute in mass tort class actions like this. See

DuRocher v. Riddell, Inc. (DuRocher II), No. 13-cv-01570-SEV-DML, 2016 WL

5409139, at *3 (Sept. 28, 2016); NCAA Student-Athlete Concussion Litig., 314 F.R.D. at

597-98. And, indeed, the plaintiffs' proposal to carve out questions of duty and

breach—as well as related questions of knowledge and foreseeability—fit so squarely

within the criticism outlined in Rhone-Poulenc that the Court is satisfied that no amount

of discovery could save it and that the motion to strike is therefore appropriate. See

DuRocher, 2015 WL 1505675, at *6; see also Pilgrim, 660 F.3d at 949.

       Finally, the Court notes that the authorities cited by the plaintiffs are not contrary



                                             19
  Case: 1:18-cv-07250 Document #: 89 Filed: 08/01/19 Page 20 of 20 PageID #:1413




to this outcome. For instance, the Sixth Circuit's conclusion upholding the certification

of a Rule 23(c)(4) issue class in Martin turned expressly on "a robust application of

predominance and superiority to the issues it certified for class treatment." Martin, 896

F.3d at 413. That is, it affirmed the certification only after it was satisfied that the

certified issues "may be resolved with common proof" and would "achieve economies of

time, effort, and expense, and promote . . . uniformity of decision as to persons similarly

situated, without sacrificing procedural fairness or bringing about other undesirable

results." Id. at 415 (quoting Amchem, 521 U.S. at 615). But unlike Martin, the issues of

duty, breach, foreseeability, and knowledge the plaintiffs seek to have certified for

collective resolution here present insurmountable superiority problems because, as

discussed above, they arise under eighteen different states' legal schemes. Certifying

eighteen separate issues classes may formally avoid the predominance issues raised in

cases like Bridgestone/Firestone, 288 F3d at 1015, but it does not—for the reasons

described at length earlier in this opinion—resolve the enormous manageability

problems presented by the putative class. The Court would, therefore, grant the motion

to strike applying the Martin standard even if Rhone-Poulenc were not controlling.

                                          Conclusion

       For the foregoing reasons, the Court grants the defendant's motion to strike the

plaintiffs' class allegations [dkt. no. 77].



Date: August 1, 2019                                ________________________________
                                                         MATTHEW F. KENNELLY
                                                         United States District Judge




                                               20
